Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 3/22/21 has been entered and fully considered.  Claim 8 is canceled. Claims 16-21 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 17-18, 20 the claims are indefinite because they intend to claim further limitations to a device that had been claimed as “consisting of” certain limitations. 
The transitional phrase of “consisting of” used in the independent claim excludes any element not specified in the claim. Therefore it is improper to add further limitations as intended in the noted claims. (See MPEP 2111.03).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meehan US 5,775,033 (hereinafter ‘Meehan’).
	In regard to claim 1, Meehan teaches a rentable multipurpose private facility, consisting of:
an enclosed frontend space (13 -see annotated figure below) comprising a food and beverage establishment (note that “a food and beverage establishment” is a functional limitation that is met by the space of Meehan, because a space in which one person is having a drink and eating some type of food can be considered, per broadest reasonable interpretation “a food and beverage establishment”);
	an enclosed backend space distinct from the enclosed frontend space (dottet like in annotated figure). It is noted that per broadest reasonable interpretation, any area in the establishment can be a frontend or backend space since they are recited in terms of their function);
	at least one corridor connecting the frontend and backend spaces (as seen in the figure, the two spaces are connected by a corridor located within area 41;

	a point-of-sale system (13). Although not explicitly disclosed, it would have been obvious to provide an electronic self-serve point of sale system adapted to perform the claimed function because electronic self-serve point of sale systems are notoriously well known in the art for being used at lobbies of public entertaining facilities such as the one disclosed by Meehan, thus one of ordinary skill in the art would have found it obvious to provide so as to expedite the checking in process, or to allow patrons to make payments or manage their orders. With respect to the functional limitation of the electronic self-serve point of sale, it is noted that the claim is directed to an apparatus and not a method. Modified Meehan teaches the claimed electronic point of sale system therefore the claimed function (what the limitation is “adapted to”) is presumed to be inherent since it is old and well known in the art that electronic self-serve systems provide guest the ability of managing their reservations. 
Nevertheless, it would have been obvious to one of ordinary skill in the art that the electronic point of sale systems allows for the management of reservations and the choosing of customization options so that guest can have a tailored experience according to their needs. 
	Wherein at least some of the plurality of customization options include furnishing and décor (see tables and chairs 28 and 30). 
Although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art to provide a restroom as one of the enclosed areas because providing restrooms in restaurants is a requirement for sanitary purposes and customer’s convenience. 

	
    PNG
    media_image1.png
    523
    756
    media_image1.png
    Greyscale

In regard to claim 2, Meehan teaches the claimed invention wherein each of the at least one multipurpose enclosed space has a private entry (see fig. 1, space 26 has a separate entrance that is private).
	In regard to claims 3-5, it would have been obvious to one of ordinary skill in the art to provide the plurality of customization options as predetermined package options, a la carte options and personal effects options so as to adapt, arrange and provide the furniture in the room according to its use. 
	In regard to claim 6, Meehan teaches the furnishings a décor options comprise chairs and tables (28 and 30). Although not explicitly disclosed, it would have been obvious to provide sofas, drawers, television sets, refrigerators and paintings because these are all elements commonly found in restaurants and amusement areas for costumer’s comfort and aesthetics of the place. 
	In regard to claim 7, Meehan teaches the frontend space comprises a shared kitchen. One of ordinary skill in the art would have found it obvious to include a kitchen in the coffee 
	In regard to claim 9, Meehan teaches each of the enclosed backend spaces includes a kitchen (34) . 
	In regard to claims 16 and 19, Meehan teaches the electronic point of sale system therefore the claimed function (what the limitation is “adapted to”) is presumed to be inherent since it is old and well known in the art that electronic self-serve systems provide guest the ability of managing their reservations as needed. 
Nevertheless, it would have been obvious to one of ordinary skill in the art that the electronic point of sale systems allows for the management of a second reservation as claimed so that guest can have a tailored experience according to their needs. 
With respect to claim 19, it is noted that the first reservation is not part of the claimed subject matter because the claims are directed toward an apparatus (the multipurpose private facility) and not to a method of managing/making reservations.
In regard to claim 21, it would have been obvious to one of ordinary skill in the art to provide a door and an opening to an area outside the facility so as to enable the entrance of supplies and equipment needed for the facility, such as food, appliances, furniture. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAOLA AGUDELO/Primary Examiner, Art Unit 3633